Order and judgment (one paper) entered December 8, 1967, unanimously reversed and petition dismissed on the law, without costs or disbursements to any party. Petitioner holds the position of Rent Research Associate in the New York City Rent and Rehabilitation Administration. She was appointed to this position in the classified city civil service after passing an appropriate examination. Petitioner was assigned certain duties which were encompassed in the departmental description as “ Position 00225.” As a result of a desk audit, it was determined that the duties and responsibilities of Position 00225 indicated that the position be filled by a Senior Rent Research Associate, a title higher than that held by petitioner. On these facts petitioner proceeded under article 78 to obtain a judgment directing that she be declared a Senior Research Associate, with the salary of that position. The facts established do not warrant the relief. Promotion to a higher position in the civil service comes about through examination and neither performance of the higher duties nor assignment to them can obviate this (Matter of Mandle v. Brown, 5 N Y 2d 51; Civil Service Law, § 70; Rules and Regulations of the City Civil Service Commission, rule VI, subd. 6.1.1.) Concur— Steuer, J. P., Capozzoli, Tilzer, Rabin and McNally, JJ.